DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a first action on the merits of application 16/599128 responsive to 10/11/2019.   Examiner’s previous restriction requirement of 10/25/2021 is withdrawn.

Election/Restrictions
In response to applicant interview examiner has withdrawn the previous restriction requirement as it had been based on a claim set that had been replaced.

Priority
Applicant’s claim to priority as a Divisional co-pending application of 15/245131, filed 08/23/2016 and now US 10479441, is acknowledged.

Information Disclosure Statement
Applicant IDS of 10/11/2019 and 06/23/2020 have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Taitt 2015/0291256.

Regarding claim 21 Taitt shows: A bicycle control system (Fig 1) comprising: a first motor (32, 34); a hub (24, 28) assembly including a hub driver 8 coupled to a crank shaft via at least a driving member (paragraph 0022 describes pedal and chain that drive 8); and a second motor (36, 38) arranged in the hub assembly to generate torque for at least changing or maintaining a gear ratio (Paragraph 0023-0025).


Claim 21-22, and 28 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Nishihara 2011/0267178

Regarding claim 21 Nishihara shows: A bicycle control system (Primarily Fig 2-7) comprising: a first motor (60); a hub (120 Fig 6) assembly (examiner considers the hub assembly to be the hub 130 and the gear change unit 120 ‘installed onto the hub’) and including a hub driver (@120 in Fig 5) coupled to a crank shaft (at 122) via at least a driving member (chain 119 in Fig 5); and a second motor (20) arranged in the hub assembly (Fig 6) to generate torque for at least changing (paragraph 0051) or maintaining a gear ratio.

Regarding claim 22 further comprising at least one rotation sensor (19, 62) arranged to detect rotation of one or both of the crankshaft (19 paragraph 0054) and the hub driver 

Regarding claim 28 wherein the at least one rotation sensor (19, 62) includes a hub rotation sensor 62 that detects rotation rate of the hub driver. (Paragraph 0084 examiner’s position is that if the motor unit 10 is placed at the crank then the speed sensor would detect the speed of the crank, the chain 119 and therefore the rotation rate of the hub driver 8). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara 2011/0267178 as applied to claim 22 above, and further in view of Huang 2015/0203172.


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to add a cadence sensor to the control system of Nishihara as taught by Huang with the motivation to provide optimal man-machine matching as suggested throughout Huang (see abstract)

Regarding claim 26 Huang shows the controller generates a first control signal for controlling the first motor 30 in accordance with the sensor signal provided from the cadence sensor. (In Nishimura the control of the first motor is based on forward pedal (paragraph 0065) provided by the rider but it would also be possible to provide a control based on a cadence sensor as taught in Huang).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nishihara 2011/0267178 in view of Huang 2015/0203172 as applied to claim 22 above, and further in view of Tsuchizawa 2014/0222268

Regarding claim 27 Nishihara in view of Huang shows wherein the controller 21 generates control signal (Fig 4) for controlling a motor 116 in accordance with the sensor signal provided from the cadence sensor.   Tsuchizawa discloses a power assist 
When combined with Nishihara the sensor signal of Huang can control shift (as taught in Tsuchizawa) and therefore the gear control motor (the second motor) of Nishihara.

Claims 23, 24 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara 2011/0267178 as applied to claim 22 and 28 above in view of Tsuchizawa 2014/0222268

Regarding claim 23 Nishihara shows: a controller 12 connected to the first motor, the second motor (Fig 6), and the at least one rotation sensor (19, 62) to control the first motor in accordance with the sensor signal provided from the at least one rotation sensor (paragraph 0055, 0065).   In Nishihara it is not clear what controls the second motor 20 beyond operator selection.   In Nishimura the control 12 does not use the rotation sensor (19, 62) signal for controlling the second (shift) motor only the first (assist) motor (paragraph 0065).   
However Tsuchizawa discloses a power assist bicycle where a controller (110, Fig 4) generates a first control signal for a first motor 20 and a second control signal 80 for a second motor 116.   (Paragraph 0068).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to add a second control signal for the second motor to the control system of Nishihara as taught by Tsuchizawa with the motivation to provide automatic control of the transmission shift as in Tsuchizawa.

Regarding claim 24 Nishihara further comprising a battery 14 and/or a generator electrically connected to the first motor, the second motor, and the controller.

Regarding claim 31 in Nishihara the controller 12 includes an interface 18 connected via a wired (70, 71) or wireless (Fig 12) communication link to the at least one rotation sensor (19, 62), 
a memory storing computer readable instructions (paragraph 0055, Fig 6 and 7) for controlling the first motor and the second motor in accordance with a signal received by the interface (paragraph 0055, 0084), and 
a processor configured to access the memory to execute the computer readable instructions and to generate a motor control signal for controlling the first motor and the second motor (Fig 7).
In Nishimura the control 12 does not use the rotation sensor (19, 62) signal for controlling the second (shift) motor only the first (assist) motor (paragraph 0065).   
However Tsuchizawa discloses a power assist bicycle where a controller (110, Fig 4) generates a first control signal for a first motor 20 and a second control signal 80 for a second motor 116.   (Paragraph 0068).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to add a second control signal for the second motor 20 to the control system of Nishihara as taught by Tsuchizawa with the motivation to provide automatic control of the transmission shift as in Tsuchizawa.

 .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Nishihara 2011/0267178 as applied to claim 21 above in view of Reed 5027930

Regarding claim 34 In Nishihara the hub assembly includes a hub shell including a brake (end of paragraph 0051) but does not specifically disclose a coaster brake.   However in a bicycle drive Reed discloses; a braking surface (Fig 3), and a coaster brake shoe 58 accommodated in the hub shell 32 to cooperate with the braking surface to generate braking force.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to use a coaster brake for the brake of Nishihara with the motivation it would be a simple inexpensive brake to replace or work with the lever brakes Nishihara discloses.

Allowable Subject Matter
s 29, 30 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855. The examiner can normally be reached Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARK A MANLEY/Primary Examiner, Art Unit 3659